     Case 1:16-cv-01540-DAD-HBK Document 103 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON WILLIAMS,                               Case No. 1:16-cv-01540-NONE-HBK
12                          Plaintiffs,               ORDER GRANTING REQUEST TO
                                                      ADOPT REVISED DEADLINES AND
13           v.                                       RESETTING CERTAIN DEADLINES
14    CHRISTOPHER BAKER, UNITED                        (Doc. No. 102)
      STATES OF AMERICA,
15
                            Defendants.
16

17

18

19

20          Pending before the Court is the parties’ Stipulation seeking to revise the amended case
21   management scheduling order filed on September 15, 2021. (Doc. No. 102). For good cause

22   shown, the Court GRANTS the parties’ request to amend the deadlines previously set forth in the

23   Court’s June 29, 2021 amended case management and scheduling order. The revised deadlines

24   are set forth below.

25          ///

26          ///
27          ///

28
     Case 1:16-cv-01540-DAD-HBK Document 103 Filed 09/16/21 Page 2 of 2


 1      Revised Deadlines and Dates
 2
      Action or Event                                                                  Date
 3

 4                                                                                     Report Due:
                                                                                       1/4/2022
 5    Mid-Discovery Status Conference
      Telephonic before Magistrate Judge Barch-Kuchta                                  Conference:
 6                                                                                     1/20/2022
                                                                                       2:00 p.m.
 7

 8    Deadline for completing discovery and filing any motion to compel
                                                                                       1/12/2022
      discovery. See Fed. R. Civ. P. 37.
 9
      Deadline for plaintiff to disclose expert report(s). See Fed. R. Civ. P. 26(a)(2). 2/2/2022
10
      Deadline for defendant to disclose expert report(s).                             2/2/2022
11

12    Deadline for disclosing any expert rebuttal report(s).                           3/4/2022

13    Expert discovery deadline.                                                       4/18/2022

14    Deadline to advise the Court of settlement, ADR or mediation efforts to date.
      See Local Rules 270, 271. The parties may contact Chambers prior to this         1/5/2022
15
      date to arrange a settlement conference.
16
      Deadline for filing dispositive motions. See Fed. R. Civ. P. 12(b)(6), Fed. R.
                                                                                       6/2/2022
17    Civ. P. 56.
18    Deadline for filing the final joint pretrial statement, motion(s) in limine,
                                                                                       11/4/2022
      proposed jury instructions, and verdict form. See Local Rule 281.
19

20    Date of the final pretrial conference. See Fed. R. Civ. P. 16(e); See Local      11/14/2022
      Rule 280, 281, 282, 283. Before Judge Drozd.                                     8:30 a.m.
21
      Month and year of the trial term.                                                TBD
22

23            All other provisions of the Court’s June 29, 2021 case management and scheduling order
24   (Doc. No. 96) remain in effect.
25   DONE AND ORDERED:
26
     Dated:      September 16, 2021
27                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                         2
